Citation Nr: 1420951	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran had also initiated an appeal of the denial of service connection for hypertension and inguinal hernia, but did not perfect the appeal on these issues by filing a substantive appeal (a March 2010 substantive appeal is limited to increased ratings for the knees) after a statement of the case was issued.  Hence, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his April 2011 VA joints examination, the Veteran reported having received emergency department treatment for left knee complaints in March 2011 from the North Chicago VA medical facility.  These records have not been obtained and are not available for review.  Records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured.

Further, the April 2011 VA examination report is inadequate for rating purposes.  Specifically, although it is noted that the Veteran complained of occasional buckling of the knees (left greater than right), the examiner noted that there were no complaints of instability.  Accordingly, a new medical opinion that specifically addresses the Veteran's bilateral knee complaints, to include instability, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his knees since his separation from service in December 2008, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  The RO should specifically secure complete records of all VA treatment he has received from December 2008 to the present, to specifically include from the North Chicago VA medical facility Emergency Room treatment in March 2011.

2.  After the above development sought is completed, the Veteran should be scheduled for a VA examination for his bilateral knee disabilities.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

The examiner should report the range of motion measurements for each knee, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should examine for and indicate whether there is any evidence of recurrent subluxation or lateral instability of the left and/or right knee and, if so, whether it is slight, moderate, or severe.

A complete rationale should be provided for the conclusions reached.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



